DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 2, line 2
	“the first assistant voice”  should be changed to: -- the first natural language processing system assistant voice --
2.	 In Claim 3, line 6
	“the dialog”  should be changed to: -- a dialog --
3.	 In Claim 4, line 3
	“to first speech of a human”  should be changed to: -- to the first speech of a human --
4.	 In Claim 4, line 4
	“first speech”  should be changed to: -- first speech of a human --

	“the first assistant voice”  should be changed to: -- the first natural language processing system assistant voice --
6.	 In Claim 8, line 7
	“the dialog”  should be changed to: -- a dialog --
7.	 In Claim 9, line 7
	“second active assistant”  should be changed to: -- second active assistant voice--
8.	 In Claim 11, line 4
	“first speech”  should be changed to: -- first speech of a human --
9.	 In Claim 12, line 4
	“first speech”  should be changed to: -- first speech of a human --
10.	 In Claim 10, line 2
	       “the first assistant voice”  should be changed to: -- the first natural language processing system assistant voice --
11.	 In Claim 9, lines 6-7
	       “second active assistant”  should be changed to: -- second active assistant voice--
12.	 In Claim 19, line 3
	“first speech”  should be changed to: -- first speech of a human --
13.	 In Claim 20, line 3
	“first speech”  should be changed to: -- first speech of a human --


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 (a)	Claim 5;	“…first text-to-speech (TTS) data configured to generate synthesized speech in a first natural language processing (NLP) system assistant voice…”
Claim 5; “…second TTS data configured to generate synthesized speech in a second NLP system assistant voice…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, TTS 280, Paragraphs 0064-0066
(b) Fig. TTS 280, Paragraphs 0064-0066 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on October 18, 2019 and January 04, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features a multi-assistant natural language input processing. 
The closest prior art made of record are Li et al. (US 2019026411 A1), Thompson et al. (US 10,573,312 B1).
The cited reference (Li) teaches a system and method for controlling a home assistant device include: receiving an audio input; performing speech-to -text conversion on the audio input to obtain a textual string; searching a name list of multiple home devices to determine whether the textual string includes a respective alias of at least one home device in the name list; in accordance with a determination that the textual string includes a first alias corresponding to a first home device of a first device type, generating a first actionable intent to operate the first home device of the first device type; and in accordance with a determination that the textual string includes a second alias corresponding to a second home device of the first device type that is distinct from the first home device, generating a second actionable intent to operate the second home device of the first device type. 
The cited reference (Thompson) teaches wherein a method may include obtaining first audio data originating at a first device during a communication session between the first device and a second device. The method may also include obtaining a first text string that is a transcription of the first audio data, where the first text string may be generated using automatic speech recognition technology using the first audio data. The method may also include obtaining a second text string that is a transcription of second audio data, where the second audio data may include a 
The cited references (Li & Thompson) fails to disclose receive first audio data representing a spoken natural language input; perform speech processing with respect to the first audio data to determine: a first portion of the spoken natural language input corresponding to a first command, and a second portion of the spoken natural language input corresponding to a second command; determine first text data responsive to the first command; identify a first text-to-speech (TTS) data configured to generate synthesized speech in a first natural language processing (NLP) system assistant voice; perform, using the first TTS data, TTS processing on the first text data to generate second audio data; cause the second audio data to be output; determine second text data responsive to the second command; identify a second TTS data configured to generate synthesized speech in a second NLP system assistant voice; perform, using the second TTS data, TTS processing on the second text data to generate third audio data; and cause the third audio data to be output.
As a result and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677